United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-2034
                       ___________________________

                                William E. Irving

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

   Larry Crawford, D.O.C. Director, Individually and Officially; Troy Steele,
 Superintendent, SECC, Individually and Officially; Cheryl Dowdy, Functional
 Unit Manager, SECC, Individually and Officially; Daniel Martinez, Functional
 Unit Manager, SECC, Individually and Officially; Greg Walker, Correctional
 Officer, Sergeant, SECC, Individually; Charles Mitchell, Correctional Officer,
 Sergeant, SECC, Individually; Cynthia Reese, Chief of Mental Health, SECC,
  Individually; Debbie Vinson, Director of Nursing, CMS, Individually; Penny
     Lynn, Correctional Officer, Sergeant, SECC, Individually; Gina Cook,
 Investigator, SECC, Individually and Officially; Dr. Michael Hakala; Melissa
                                Crumley, Nurse

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
             for the Eastern District of Missouri - Cape Girardeau
                                ____________

                        Submitted: December 17, 2012
                          Filed: December 20, 2012
                                [Unpublished]
                                ____________

Before BYE, GRUENDER, and BENTON, Circuit Judges.
                           ____________
PER CURIAM.

      Inmate William E. Irving appeals the district court’s1 orders dismissing certain
claims in his 42 U.S.C. § 1983 action under 28 U.S.C. § 1915(e)(2)(B) or Federal
Rule of Civil Procedure 12(b)(6), and granting summary judgment on the remaining
claims. Upon careful consideration of Irving’s arguments and review of the relevant
record, we find no basis for reversal. The district court is affirmed, see 8th Cir. R.
47B, and we deny Irving’s pending motion requesting court action to gain adequate
access to law library materials.
                       ______________________________




      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                         -2-